Citation Nr: 1019605	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tardive dyskinesia, currently evaluated 10 
percent disabling.

2.  Entitlement to an additional rating under 38 C.F.R. 
§ 4.79 for diseases of the eye as due to impairment of 
cranial nerves III and IV.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1957 to December 1958.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

Procedural history

In a February 2000 decision, the Board granted the Veteran's 
service-connection claim for tardive dyskinesia in accordance 
with 38 U.S.C.A. § 1151.  Subsequently, in March 2000, the RO 
assigned a noncompensable (zero percent) disability rating 
effective January 9, 1997.  The RO increased this rating from 
0 to 10 percent in an April 2002 rating decision.  

In October 2005, the Veteran filed a claim for an increased 
disability rating greater than 10 percent for his service-
connected tardive dyskinesia.  The RO denied this claim in 
the above-referenced February 2006 rating decision.  The 
Veteran disagreed and perfected an appeal as to this issue.

In September 2009, the Board remanded the Veteran's claim for 
further evidentiary development.  Such was achieved, and the 
Veteran's claim was readjudicated by the agency of original 
jurisdiction (AOJ) in a February 2010 supplemental statement 
of the case (SSOC).  The Veteran's claims file has been 
returned to the Board for further appellate review.

Clarification of issues on appeal

As will be discussed in greater detail below, the medical 
evidence of record demonstrates that the Veteran's tardive 
dyskinesia impairs multiple cranial nerves.  Under VA's 
Schedule for Rating Disabilities, complications of each 
cranial nerve can be rated separately.  See 38 C.F.R. 
§ 4.124a.  In particular, the codes instruct that 
disabilities of cranial nerves III and IV must be rated using 
the diagnostic codes for Organs of Special Sense.  In this 
case, there is evidence that the Veteran's tardive dyskinesia 
affects cranial nerves III and IV, impairing his ability to 
converge his eyes.  See the December 2009 VA examiner's 
report, page 3.  Accordingly, the Board will additionally 
consider whether a separate rating can be awarded for 
disability of cranial nerves III and IV under the rating 
criteria for eye disabilities.

Remanded issue

The issue as to whether a separate compensable rating can be 
awarded for disability of cranial nerves III and IV is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's 
tardive dyskinesia is manifested by incomplete paralysis of 
the twelfth cranial nerve which is moderate.

2.  The evidence of record from December 1, 2009, indicates 
that the Veteran's tardive dyskinesia is manifested by 
incomplete paralysis of the fifth cranial nerve which is 
moderate.

3.  The evidence of record from December 1, 2009, indicates 
that the Veteran's tardive dyskinesia is manifested by 
incomplete paralysis of the seventh cranial nerve which is 
moderate.

4.  The evidence of record from December 1, 2009, indicates 
that the Veteran's tardive dyskinesia is manifested by 
incomplete paralysis of the tenth cranial nerve which is 
moderate.

5.  The evidence does not show that the Veteran's tardive 
dyskinesia or cranial nerve disabilities are so exceptional 
or unusual that referral for extraschedular consideration by 
the designated authority is required.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected tardive dyskinesia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.124, 4.124a, Diagnostic Code 8412 (2009).

2.  The assignment of a separate 10 percent disability rating 
for impairment of the fifth cranial nerve is warranted from 
December 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.124, 4.124a, Diagnostic Code 8405 (2009); Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

3.  The assignment of a separate 10 percent disability rating 
for impairment of the seventh cranial nerve is warranted from 
December 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§§ 4.25, 4.124, 4.124a, Diagnostic Code 8407 (2009).  
Esteban, supra.  

4.  The assignment of a separate 10 percent disability rating 
for impairment of the tenth cranial nerve is warranted from 
December 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§§ 4.25, 4.124, 4.124a, Diagnostic Code 8410 (2009).  
Esteban, supra. 

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to an increased disability 
rating greater than 10 percent for his service-connected 
tardive dyskinesia.  

As noted above, the issue as to whether a separate evaluation 
may be awarded for disability of cranial nerves III and IV is 
being remanded, and will be discussed elsewhere in this 
decision.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As noted above, the Board remanded the Veteran's increased 
rating claim in a September 2009 decision for further 
evidentiary development.  More specifically, the Board 
instructed the AOJ to send the Veteran a notice letter in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and in compliance with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Additionally, the Board instructed the 
AOJ to ask the Veteran for authorization to obtain any 
available treatment records from the Mexico Veterans Home, in 
Mexico, Missouri.  If authorization was obtained, the AOJ was 
to attempt to incorporate those records into the Veteran's 
claims folder.  The Board also instructed the AOJ to schedule 
the Veteran for a VA neurological examination, and to 
readjudicate the Veteran's increased rating claim.

The Appeals Management Center (AMC) sent the Veteran complete 
VCAA notice in accordance with the Vazquez decision in a 
September 8, 2009 letter.  In that letter, the AMC also 
requested that the Veteran authorize VA to obtain records 
from the Mexico Veterans Home.  The Veteran responded to this 
letter on September 16, 2009, indicating he only received 
treatment at the VA hospital in Columba, Missouri.  Updated 
records from this facility have been obtained.  

Additionally, the Veteran appeared for a VA neurological 
examination in December 2009.  The VA examiner's report has 
been associated with the Veteran's claims file.  The AMC then 
readjudicated the Veteran's claim in a February 2010 SSOC.  

Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.    

In particular, the Veteran was informed of the evidentiary 
requirements to substantiate a claim an increased disability 
rating in a letter from the RO dated November 20, 2005, to 
include evidence that "your service-connected condition has 
gotten worse."  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to the VCAA in the above-referenced 
November 2005 letter, as well as in a subsequent September 
2009 letter from the AMC.  Specifically, the Veteran was 
advised in the letters that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA Medical Centers.  The letters indicated that a VA 
medical examination would be scheduled if necessary to 
adjudicate his claim.  With respect to private treatment 
records, the letters informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the letters were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.

The November 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the September 2009 VCAA letter. 

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b) in the November 2005 and 
September 2009 letters.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) (2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in letters from the RO dated May 4, 2009, September 
8, 2009 and October 13, 2009.  These letters detailed the 
evidence considered in determining a disability rating, 
including "[n]ature and symptoms of the condition; 
[s]everity and duration of the symptoms; and [i]mpact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letters advised the 
Veteran as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.                      See Vazquez-Flores, 22 Vet. 
App. at 43-44.

The Board finds that letters dated May 4, 2009 and September 
8, 2009 to the Veteran specifically referenced Vazquez-Flores 
v. Peake and advised him that a disability "rating can be 
changed if your condition changes," and "we will assign a 
rating from 0 to as much as 100 percent," depending on the 
disability involved.  In addition, the RO invited evidence 
that would demonstrate limitations in the Veteran's daily 
life and work, and gave notice of the specific schedular 
criteria used to rate his tardive dyskinesia disability 
through the use of diagnostic codes.  In any event, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his increased rating 
claim in February 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the May, September, 
and October 2009 VCAA letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran's claim was readjudicated in the above-referenced 
February 2010 SSOC.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  
Accordingly, the Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice, 
and the Veteran does not so contend.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's post-service 
VA treatment records, and his lay statements in support of 
his claim.

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA examinations 
in December 2005 and December 2009.  The reports of these 
examinations reflect that each examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate examinations, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination reports are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009). 

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
Veteran declined an opportunity for a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran is currently assigned a 10 percent disability 
rating for tardive dyskinesia by analogy under Diagnostic 
Codes 8099-8409 [neuralgia, ninth (glossopharyngeal) cranial 
nerve].  See 38 C.F.R. § 4.20 (2009) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous]; see also 38 C.F.R. § 
4.27 (2009) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

With respect to Diagnostic Code 8409, the medical evidence of 
record to include the Veteran's most recent December 2009 VA 
examination report, pertinently indicates that the Veteran's 
ninth (glossopharyngeal) cranial nerve is in fact intact, as 
the Veteran reported no loss of taste sensation of the 
posterior 1/3 of his tongue.  See the December 2009 VA 
examiner's report, page 3.  Thus, use of Diagnostic Code 8409 
is not appropriate in this case.

The medical evidence of record does however indicate that the 
Veteran's service-connected tardive dyskinesia is manifested 
by slurred speech (cranial nerve X), constant movement of the 
lips with chewing (cranial nerves V & VII) and fasciculations 
of the tongue (cranial nerve XII).  Based on this evidence, 
the Veteran's dyskinesia is more appropriately rated under a 
diagnostic code that specifically addresses disability of one 
of the cranial nerves that is affected by the Veteran's 
disability, namely Diagnostic Code 8405 [fifth], 8407 
[seventh], 8410 [tenth], or 8412 [twelfth].  

As will be discussed below, under 38 C.F.R. § 4.124, 
neuralgia of each cranial nerve is to be rated on the same 
scale, with a maximum equal to moderate incomplete paralysis.  
Under each of the four above-listed codes, the assigned 
disability rating for moderate incomplete paralysis of each 
nerve is 10 percent respectively.  Therefore, it does not 
matter which of the four codes is used to rate the Veteran's 
disability because under each code, a maximum 10 percent 
rating can be assigned.  Because the evidence of record 
clearly demonstrates that the Veteran's tardive dyskinesia 
has manifested in fasciculations of the tongue for the 
entirety of the appeal period, and because Diagnostic Code 
8412 specifically addresses loss of motor function of the 
tongue, the Board finds that use of Diagnostic Code 8412 is 
most appropriate for rating purposes.  The Veteran's current 
10 percent disability rating is therefore transferred from 
assignment under Diagnostic Code 8409 to 8412.  
The Board notes that the diagnostic codes for neuritis listed 
under 38 C.F.R. § 4.124a, as opposed to those for neuralgia, 
are not applicable in this case as the Veteran's tardive 
dyskinesia does not manifest in cranial nerve dysfunction 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating.  See 
38 C.F.R. § 4.123.  Indeed, the December 2009 VA examiner 
pertinently determined that senses to light touch, pin prick 
vibration, and position were "normal" upon examination, and 
that the Veteran had "normal" reflexes.  The evidence of 
record also does not indicate the Veteran sustained muscle 
atrophy due to dyskinesia, nor does it indicate that the 
Veteran is in constant excruciating pain.  

Additionally, the Board adds that in a prior rating decision, 
the Veteran's tardive dyskinesia was rated under Diagnostic 
Code 8103 [tic, convulsive].  However, the record does not 
reflect that the Veteran's tic disorder is severe as 
contemplated by a higher rating under this Diagnostic Code.  
On the contrary, the evidence shows that the Veteran's tic 
disorder is only "moderate" in severity, which warrants the 
assignment of a 10 percent disability rating under Diagnostic 
Code 8103.  See the December 2009 VA examiner's report, page 
5.  Because a 10 percent rating is already in effect and this 
rating contemplates the level of severity demonstrated by the 
Veteran's disability, rating the Veteran under Diagnostic 
Code 8103 does not avail the Veteran.

Schedular criteria

As noted above, 38 C.F.R. § 4.124 provides that neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  

38 C.F.R. § 4.124a (2009), defines the term "incomplete 
paralysis" as indicating a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

Diagnostic Code 8412 [neuritis, twelfth (hypoglossal) cranial 
nerve] provides a 10 percent rating for moderate incomplete 
paralysis of the twelfth cranial nerve, a 30 percent rating 
for severe incomplete paralysis, and a 50 percent rating for 
complete paralysis.   

Analysis

Schedular rating

As noted above, the Veteran's tardive dyskinesia is currently 
evaluated 10 percent disabling under Diagnostic Code 8412.  

38 C.F.R. § 4.124 specifies that the maximum rating for 
cranial neuralgia must be equal to that identified for 
moderate incomplete paralysis under the respective cranial 
nerve diagnostic code.  In this case, Diagnostic Code 8412, 
through code 8212 [paralysis of the twelfth (hypoglossal) 
cranial nerve], indicates that moderate incomplete paralysis 
of the twelfth cranial nerve warrants a 10 percent disability 
rating.  Because the Veteran is already assigned a 10 percent 
rating, which is the maximum rating assignable under this 
code for neuralgia, an increased disability rating greater 
than 10 percent cannot be assigned by law.  

Accordingly, an increased rating greater than 10 percent for 
the Veteran's service-connected tardive dyskinesia based on 
impairment of the twelfth cranial nerve (Diagnostic Code 
8412) is not warranted.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown,       6 Vet. 
App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

As noted above, the medical evidence of record demonstrates 
that the Veteran's tardive dyskinesia currently manifests in 
disability of multiple cranial nerves, not only cranial nerve 
XII.  Accordingly, separate disability ratings for each 
affected nerve are appropriate in this case, as the evidence 
demonstrates that each affected nerve supports different 
areas of functioning.  Indeed, the December 2009 VA examiner 
pertinently noted that in addition to cranial nerve XII, the 
Veteran's tardive dyskinesia impairs cranial nerves V and 
VII, manifesting in constant movement of the lips with 
chewing, and impairs cranial nerve X, manifesting in blurred 
or slurred speech.  

A rating under Diagnostic Code 8405 [neuralgia of the fifth 
cranial nerve] is dependent upon the relative degree of 
sensory manifestation or motor loss as due by impairment of 
the fifth cranial nerve.  Similarly, a rating under 
Diagnostic Code 8407 [neuralgia of the seventh cranial nerve] 
is dependent upon the relative loss of innervation of facial 
muscles.  In light of the fact that the medical evidence 
demonstrates that the Veteran's movement of the lips and 
chewing appears constant and uncontrolled, the Board resolves 
all doubt in favor of the Veteran, and assigns separate 10 
percent ratings reflecting moderate incomplete paralysis of 
the fifth and seventh cranial nerves respectively.  These 10 
percent ratings are the maximum ratings assignable for 
neuralgia under each code as specified by 38 C.F.R. § 4.124 
above.  

A rating of the tenth cranial nerve under Diagnostic Code 
8410 is dependent on the extent of sensory and motor loss to 
organs of voice, respiration, pharynx, stomach and heart.  
Indeed the medical evidence of record demonstrates that the 
Veteran's tardive dyskinesia manifests in slurred abnormal 
speech, that is difficult to understand.  See the December 
2009 VA examiner's report, page 3; see also the Veteran's 
February 27, 2009 VA Urology Nursing Note.  The December 2009 
VA examiner specifically indicated impairment of cranial 
nerve X.  Accordingly, the Board also assigns a separate 10 
percent disability rating for moderate incomplete paralysis 
of the tenth cranial nerve, which is the maximum rating 
assignable for neuralgia under Diagnostic Code 8410 as 
specified by 38 C.F.R. § 4.124 above.  

In summary, for the reasons and bases expressed above, the 
Board finds that separate 10 percent disability ratings for 
each cranial nerve impaired by the Veteran's service-
connected tardive dyskinesia are warranted.  Thus, a 10 
percent disability rating is assigned for moderate incomplete 
paralysis of cranial nerve V; a 10 percent disability rating 
is assigned for moderate incomplete paralysis of cranial 
nerve VII; and a 10 percent rating is assigned for moderate 
incomplete paralysis of cranial nerve X.  

The Board acknowledges that the December 2009 VA examiner 
also noted that the Veteran's third and fourth cranial nerves 
are impaired, affecting the Veteran's ability to converge his 
eyes.  The question of whether separate disability ratings 
are warranted for this additional disability is discussed in 
the Remand below.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected tardive dyskinesia was filed in October 
2005.  Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration, or October 2004, to 
the present.

The Veteran's tardive dyskinesia has been rated 10 percent 
disabling from January 1997 to the present day.  As noted 
above, the Board is restricted from assigning a disability 
rating greater than 10 percent at any time during the appeal 
period for neuralgia.  See 38 C.F.R. § 4.124; see also 
38 C.F.R. § 4.124a, Diagnostic Code 8412.  Therefore, no 
rating other than the currently assigned 10 percent rating 
may be applied during the entire period.

With respect to impairment of cranial nerves V, VII, and X, 
such was not identified by the medical evidence of record 
until December 1, 2009, the date of the Veteran's most recent 
VA examination.  Indeed, prior reports dated in September 
2006 and February 2008 pertinently note that the Veteran's 
cranial nerves II through XII were grossly intact.  See the 
Veteran's September 27, 2006 VA H&P note; see also the 
Veteran's February 15, 2008 ER Attending Note.  

Accordingly, each separate 10 percent rating assigned above 
for impairment of the fifth, seventh, and tenth cranial 
nerves respectively, is effective December 1, 2009, the date 
of the Veteran's most recent VA examination report.  

Extraschedular consideration 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                    See also 
VAOPGCPREC 6-96.  However, the Board can address the matter 
of referral of a disability to appropriate VA officials for 
such consideration.  

According to VA regulations, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected tardive dyskinesia or related cranial nerve 
disabilities.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the evidence demonstrates that the 
Veteran's tardive dyskinesia involves moderate incomplete 
paralysis of cranial nerves V, VII, X, and XII.  Such 
symptomatology is specifically contemplated under the 
neurological rating criteria for the currently-assigned 10 
percent respective ratings.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.

The Board therefore has determined that referral of the 
Veteran's tardive dyskinesia for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  While the 
record reflects that the Veteran is not currently working, 
the evidence does not suggest that he cannot work because of 
his service-connected tardive dyskinesia, nor has the Veteran 
alleged that he cannot work because of this disability alone.  
Accordingly, the Board concludes that a claim for TDIU has 
not been raised by either the Veteran or the record. 


ORDER

Entitlement to an increased disability rating for service-
connected tardive dyskinesia is denied.

Entitlement to a separate 10 percent disabling rating for 
impairment of the fifth cranial nerve is granted, effective 
December 1, 2009.

Entitlement to a separate 10 percent disabling rating for 
impairment of the seventh cranial nerve is granted, effective 
December 1, 2009.

Entitlement to a separate 10 percent disabling rating for 
impairment of the tenth cranial nerve is granted, effective 
December 1, 2009.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes the remaining 
issues currently on appeal must be remanded for further 
evidentiary development.  

Upon examination, the December 2009 VA examiner pertinently 
observed that the Veteran had impairment of cranial nerves 
III and IV, resulting in an inability to converge his eyes 
well.  See the December 2009 VA examiner's report, page 3.  

As discussed in detail above, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2009).  38 C.F.R. § 4.124a dictates that 
disabilities from lesions of peripheral portions of the third 
and fourth cranial nerves will be rated under the rating 
criteria for Organs of Special Sense, in this case under 
38 C.F.R. § 4.79, which contains the codes utilized in rating 
diseases of the eye.  

The record is unclear as to the current severity of the 
Veteran's visual impairment, if any, as due to dysfunction of 
cranial nerves III or IV and his convergence problems.  
Notably, the medical evidence demonstrates that the Veteran 
has other disabilities that may affect the Veteran's ocular 
functioning, to include diabetes mellitus and cataracts.  
Accordingly, the Board believes a VA eye examination should 
be scheduled to determine the current severity and etiology 
of any diagnosed eye disability to adequately determine 
whether a separate disability rating as due to cranial nerve 
impairment may be assigned.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VBA should schedule the Veteran for a 
VA eye examination.  The Veteran's VA 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner.  The examiner should 
specifically address visual acuity or 
field loss, pain, rest-requirements, or 
episodic incapacity, and indicate/describe 
any active pathology.  In particular, the 
examiner should identify any paralysis of 
accommodation.  The examiner should 
attempt to distinguish any symptomatology 
which is attributable to the Veteran's 
service-connected tardive dyskinesia [to 
include impairment of cranial nerves III 
and IV], from that which might be 
attributable to any other diagnosed 
disability, to include diabetes or 
cataracts.  If the examiner cannot ascribe 
particular symptoms to a specific 
diagnosis, this should be indicated.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

2.  Following the completion of the 
foregoing, and undertaking any other 
development it deems necessary, VBA should 
review the record and determine whether a 
separate disability rating may be assigned 
under 38 C.F.R. § 4.79 for diseases of the 
eye as due to impairment of cranial nerves 
III and IV.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be issued an 
appropriate SSOC, and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


